DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 11/6/2020 has been entered.  Claims 1-11, 13, 14 and 16-20 have been canceled.  Claims 12 and 15 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 12 is objected to because of the following informalities:  on line 7, the “a)” following “said acrylic copolymer” on line 7, and the “a)” on line 12 following “acrylic copolymer” on line 11 should be deleted or changed to “1)” to be consistent with the numbering system utilized in lines 2-7 of the claim; and similarly, the “(1)” on line 22 should be changed to Roman numeral “(I)” to be consistent with line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller (USPN 5,700,566) in view of Meunier (EP1070742A1) or Marot ‘124 (US2005/0233124) or Owens (USPN 3,793,402.)  Muller discloses a composite VS useful for producing molded articles for use in sanitary applications such as for bathtubs, washbasins or sinks, comprising a surface layer A, which comes into contact with water, consisting essentially of a thermoplastic, impact-resistant polymethyl methacrylate plastic SP; and a layer C, which likes underneath, made of a thermoplastic, impact-resistant plastic VP of acrylonitrile styrene copolymer (SAN), wherein the layer A exhibits excellent adhesion on layer C made of SAN copolymer, and the composite VS is preferably produced by coextrusion (Entire document, particularly Abstract; Col. 2, lines 28-65; Col. 3, lines 16-17 and 20-25; Col. 4, lines 47-62; Col.   
Hence, with regards to the claimed invention, Muller discloses a coextruded, multilayer structure consisting of, in this order, a protective layer (I) which is a single layer consisting of: 1) 20-99wt% of an acrylic (co)polymer consisting of methyl methacrylate monomer units in a content of 80 to 100wt% and 0-20wt% of copolymerizable monomer units, the total monomer units being 100%; and 2) 1-80wt% of core-shell impact modifier having a hard-soft-hard core morphology and a particle size in the range of 100nm-3µm, preferably 150nm-1µm; and a layer of thermoplastic polymer (II) of styrene-acrylonitrile copolymer (SAN), the layers being arranged directly adjacent to, and in contact with, one another; and although Muller discloses that the coextruded composite exhibits excellent adhesion between the impact-modified polymethyl methacrylate layer and the SAN layer, and may be used for shower tubs and bathtub-like molded articles (as in instant claim 15), Muller does not specifically discloses that the polymethyl methacrylate polymer is an acrylic copolymer consisting of 93-97wt% methyl methacrylate monomer units with 3-7wt% methacrylic acid monomer units, as the 0-20wt% 
  However, it is first noted, as discussed in previous office actions, that methacrylic acid is an obvious species of copolymerizable monomer utilized in the art, as evidenced by Meunier which lists methacrylic acid as well as the C1-4 alkyl acrylates, styrene and (meth)acrylonitrile disclosed by Muller as suitable comonomers for methyl methacrylate (Meunier: Paragraphs 0015-0019; Muller: Col. 3, lines 29-33) for a similar impact-modified polymethyl methacrylate composition for similar applications; or as evidenced by Marot ‘124 which also discloses a similar impact-modified polymethyl methacrylate composition utilized as a protective outer layer of a multi-layer laminate suitable for similar end uses (Marot ‘124: Background, Paragraphs 0019-0022), wherein (meth)acrylic acid is listed as a suitable ethylenically unsaturated monomer copolymerizable with methyl methacrylate along with the comonomers disclosed by Muller, i.e. “such as C1-4 alkyl acrylates, vinyl aromatics, such as styrene or α-methylstyrene or (methy) acrylonitrile”, wherein Marot ‘124 discloses a preferred copolymer of 80-99wt% of methyl methacrylate with 1-20wt% of (meth)acrylic acid or the corresponding ester with an alkyl radical containing from 1 to 4 carbon atoms, e.g. “such as C1-4 alkyl acrylates” as disclosed in Muller (Marot ‘124: Paragraphs 0061-0065 and 0068); or more particularly, as taught by Owens which discloses a similar impact resistant composition to the thermoplastic, impact-resistant polymethyl methacrylate plastic SP of Muller, wherein the composition may be provided as an extrudable molding composition (Col. 10, lines 30-73) and comprises 4-90wt% of a multistage impact modifier particles of hard-soft-hard structure with a particle size of 100-300nm dispersed in a rigid thermoplastic polymer, particularly a homopolymer of a C1-4 alkyl methacrylate or a copolymer of greater than 50wt% of at least one of the C1-4 alkyl methacrylate monomers and the prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie.
Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller (USPN 5,700,566) in view of Meunier (EP1070742A1) or Marot ‘124 (US2005/0233124) or Owens (USPN 3,793,402), as presented above, and in further view of ALTUGLAS® HT-121 product information sheet (as evidenced by the ALTUGLAS International Press Release entitled “Arkema’s Altuglas International business achieves new levels of heat resistance with Plexiglas® HT121 acrylic resin”, hereinafter referred to as “Arkema Press Release”.)
The teachings of Muller as evidenced by or in view of Meunier, Marot ‘124 or Owens are discussed in detail above, wherein it is further noted that given that Muller utilizes a commercially available PLEXIGLAS® resin for the polymethyl methacrylate plastic P (matrix) of the thermoplastic, impact-resistant polymethyl methacrylate SP used for the layer A in the examples, one having ordinary skill in the art at the time of the invention would have been motivated to substitute other commercially available PLEXIGLAS® polymethyl methacrylate polymers available at the time of the invention, such as PLEXIGLAS® HT-121 which is an acrylic (PMMA) resin sold under the PLEXIGLAS® brand name in the Americas and the ALTUGLAS® brand name in the rest of the world (as evidenced by the attached Arkema Press Release, and the product sheet for ALTUGLAS® dated June 2005) and is the same acrylic resin utilized in examples 2 and 4-6 of the instant specification (particularly with varying amounts of the impact modifiers as defined by Owens) and is an acrylic copolymer of 3-7% methacrylic acid and 97-93% MMA (as admitted by the Applicant in the instant specification); and given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, the claimed invention would have been obvious over the teachings of Muller in view of Meunier, Marot ‘124 or Owens and in further view of ALTUGLAS® HT-121, .
Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owens in view of the admitted prior art (APA) or Banyay (USPN 7,915,346) or Walrath (USPN 7,507,464.)  Owens discloses an impact resistant composition that may be provided as an extrudable molding composition (Col. 10, lines 30-73), wherein the composition comprises 4-90wt% of a multistage impact modifier particles of hard-soft-hard structure with a particle size of 100-300nm dispersed in a rigid thermoplastic polymer, particularly a homopolymer of a C1-4 alkyl methacrylate or a copolymer of greater than 50wt% of at least one of the C1-4 alkyl methacrylate monomers and the balance, to make 100%, of at least one other copolymerizable monoethylenically unsaturated monomer (Claim 23), preferably 0 to 25% of other monoethylenically unsaturated monomer units to provide well known balances of physical properties (Col. 11, lines 1-17); wherein the alkyl methacrylate is preferably methyl methacrylate (Col. 11, lines 18-20), and Owens specifically recites that the “term ‘copolymerizable monoethylenically unsaturated monomer’ is well known in the art and refers to a distinct art-recognized group of monomers” including “acrylic monomers such as lower alkyl acrylates and methacrylates, lower alkoxy acrylates, cyanoethyl acrylate, acrylamide, hydroxy lower alkyl acrylates, hydroxyl lower alkyl methacrylates, acrylic acid, methacrylic acid and the like” (Col. 5, lines 64-73); such that Owens clearly discloses a composition or layer that reads upon the claimed protective layer (I) consisting of an acrylic copolymer consisting of methyl methacrylate and up to 25wt% of a copolymerizable monomer such as methacrylic acid, the total being 100% which would render the claimed acrylic copolymer obvious to one having ordinary skill in the art given that it is prima facie case of obviousness exists where the claimed range lies within and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Further, given that the composition or layer thereof as taught by Owens comprises the same materials as in the instantly claimed invention, it would have been obvious to one having ordinary skill in the art at the time of the .
Response to Arguments
Applicant's arguments filed 11/6/2020 with regards to the prior art have been fully considered but are moot in view of the new grounds of rejection presented above.  However, the Examiner would like to note that Applicant’s arguments with regards to alleged unexpected results would not be persuasive in response to the above combined prior art rejections given that the examples and data provided in the instant specification provided no clear showing of unexpected results and/or criticality with regards to the claimed invention and ranges over the teachings of the cited prior art.
The objections and rejections as recited in the prior office have been withdrawn in light of Applicant’s claim amendments filed 11/6/2020.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Larder (WO00/21751) discloses a composite material comprising a first layer of 40-95wt% of an acrylic (co)polymer formed from 60-100% methyl methacrylate and 0-40% of vinylic comonomer, and 5-60% of a copolymer containing at least 10% of styrene monomer residues that may be in a core-shell structure; and a second layer of thermoplastic polymer such .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 29, 2021